Citation Nr: 1747443	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Karen Vicks, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.    


FINDING OF FACT

On January 29, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he withdrew all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In January 2017, VA received notice from the Veteran and his attorney that he withdrew all issues on appeal.  The Board thus finds that no allegation of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal for an increased rating for pes planus is dismissed. 


____________________________________________
MICHELLE L. KANE.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


